WARD, Circuit Judge
(dissenting). The contract in this case contained a guaranty by the seller to the buyer of the broadest kind as to *234the quality and performance of the apparatus sold. The trial court and this court, I think, rightly, held that this guaranty survived acceptance. Then followed a clause regulating the procedure to be pursued in a particular case, viz. if the buyer notified the seller of defects, it was to give the seller an opportunity to examine and correct them. If after this was done it was found, not merely in the opinion of the buyer, but evidently by both parties, that the apparatus was not as agreed, then the buyer had the option either to pay the price and keep the apparatus, or to return it and the seller would refund all money received by it in payment. This shows clearly that the seller admits the defects, or otherwise it would not return the price.
The parties in their pleadings agree that the buyer did notify the seller of defects, and that the seller asked that the apparatus be returned by the buyer, if not satisfactory to it. This could be regarded as an admission by the seller that the apparatus was not as agreed, and so the procedure clause might be held to apply. If the seller had relied on these facts in his complaint, the judgment of the court below would in my opinion have been right. But the parties did not, as this court assumes, agree that the apparatus was not up to standard. On the contrary, they joined issue on this proposition. The issues raised in the pleadings were:
First, in its complaint the seller alleged that the buyer wrongfully deprived it of any opportunity to remedy the alleged defects, which the buyer denied in its answer.
Second, the seller alleged in its complaint that it had fully performed its contract, which the buyer denied in its answer.
Third, the buyer in its counterclaim alleged various defects of the apparatus in quality and performance, all of which the seller denied in its reply.
The issues, therefore, being whether the apparatus did or did not conform to the contract, the clause as to procedure did not apply, and the rights of the parties were to be determined under the guaranty clause. If the issues which the parties have made were on trial to be decided by the jury in favor of the buyer, the seller’s complaint would have to be dismissed, and the buyer would be entitled to judgment on its counterclaim. These issues, I think, could not be disposed of by the court on the pleadings.
The judgment should be reversed.